         Case 5:20-cv-01958-AKK Document 9 Filed 02/08/21 Page 1 of 3                       FILED
                                                                                   2021 Feb-08 PM 12:44
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            NORTHERN DIVISION

RUBIN LUBIN, LLC,         )
                          )
              Plaintiff,  )
                          )
v.                        )                  Civil Action No: 5:20-cv-01958-AKK
                          )
WENDY T. TURNER; THE      )
SECRETARY OF HOUSING AND )
URBAN DEVELOPMENT, AN     )
AGENCY OF UNITED STATES   )
OF AMERICA AND ALLY       )
FINANCIAL, INC.           )
                          )
              Defendants. )

                 STIPULATION AND AGREEMENT FOR
              THE DISTRIBUTION OF INTERPLEADER FUNDS

      Comes now the Plaintiff, Rubin Lubin, LLC (Rubin), the Wendy T. Turner

(Turner) and the Secretary of Housing and Urban Development (HUD), by and

through their respective counsel and file this Stipulation and Agreement for the

Distribution of Interpleader Funds in the sum of $35,066.15 plus all interest

earned. Rubin, Turner and HUD stipulate and agree as follows:

   The Clerk of the Court is authorized and directed to draw a check on the funds

on deposit in the Registry of the Court and remit the sum of $3,893.25 to RUBIN

LUBIN, LLC and be mailed to the following:
         Case 5:20-cv-01958-AKK Document 9 Filed 02/08/21 Page 2 of 3




                           RUBIN LUBIN, LLC
                           3145 Avalon Ridge Place, Suite 100
                           Peachtree Corners, GA 300761

   The Clerk of the Court is authorized and directed to draw a check on the funds

on deposit in the Registry of the Court and remit the sum of $2,500.00 to Wendy T.

Turner and be mailed to the following:

                           Melissa W. Larsen
                           MELISSA WIMBERLEY LAW, P.C.
                           521 Madison Street, Ste. 201
                           Huntsville, AL 35801

   The balance of the interpleader fund plus all interest shall be paid to the

Secretary of Housing and Urban Development and be mailed to the following:

                           Prim F. Escalona
                           United States Attorney
                           Attn: Richard E. O’Neal
                           Assistant United States Attorney
                           1801 4th Avenue North
                           Birmingham, Alabama 35203

   This stipulation and agreement for distribution of interpleader funds resolves

the claims of the parties to the interpleader fund.

   Consented to and Approved on this the 2nd day of February 2021.

PRIM F. ESCALONA
United States Attorney
/s/ Richard E. O’Neal
Richard E. O’Neal
Assistant United States Attorney
1801 4th Avenue North
Birmingham, Alabama 35203
Tel. No. (205) 244-2120
        Case 5:20-cv-01958-AKK Document 9 Filed 02/08/21 Page 3 of 3




/s/ Timothy P. Pittman
Timothy P. Pittman
RUBIN LUBIN, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, Ga 300761

/s/ Melissa W. Larsen
Melissa W. Larsen
Counsel for Defendant Wendy T. Turner
MELISSA WIMBERLEY LAW, P.C.
521 Madison Street, Ste. 201
Huntsville, AL 35801
